Citation Nr: 1619016	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to January 1968.  He also had additional service in the Army Reserve from January 1968 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for bilateral hearing loss and for tinnitus.  

In March 2012, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In January 2014, the Board granted service connection for tinnitus.  The Board also remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  

A February 2014 RO decision implemented the January 2014 Board decision, and granted service connection and a 10 percent rating for tinnitus, effective September 25, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in January 2014, partly to schedule the Veteran for a VA examination to determine the origins of any current hearing loss in either ear.  The examiner was to specifically indicate whether the Veteran had hearing loss in either ear as defined by VA pursuant to 38 C.F.R. § 3.385 (2015).  The examiner was to opine as to whether it was at least as likely as not that the Veteran's current hearing loss in either ear was related to, had its onset in, or had continued since any period of active duty, active duty for training, and/or inactive duty training.  

In the January 2014 remand, the Board specifically indicated that the examiner should take note of the fact that while pre-1978 audiological evaluations, which were dated in August 1975 and February 1977, only noted increased audiological thresholds, bilaterally, post-1978 audiological evaluations dated in June 1986, march 1988, and March 1992, all documented hearing loss in the Veteran's left ear as defined by 38 C.F.R. § 3.385.  The examiner was also to take note of the fact that the Veteran was competent to report on the observable symptoms of his hearing loss in-service and since that time even when not documented in his medical records.  

Pursuant to the January 2014 Board remand, the Veteran was afforded a VA audiological examination report in April 2014.  The examiner reported results that were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss (in the frequency range of 6000 Hertz or greater) in the right ear, and sensorineural hearing loss (in the frequency range of 6000 Hertz or greater) in the left ear.  The examiner commented that the Veteran's right ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in his military service.  The examiner stated that the Veteran's entrance audiogram indicates normal hearing and that his separation audiogram was considered invalid as it used whispered voice testing.  The examiner indicated that the Veteran was a right-handed shooter, and that he stated that he had been a hunter since childhood and that he currently would go trap shooting.  It was noted that the Veteran did report that he currently used custom hearing protection.  The examiner maintained that the Veteran reported that he noticed a decrease in his hearing approximately twelve years ago and that he was sixty-seven years old.  The examiner further indicated that the Veteran's right ear hearing loss existed prior to his periods of service and that it was not aggravated beyond its normal progression in service.  As to a rationale, the examiner stated that she was "unable to determine."  

As to the Veteran's left ear hearing loss, the examiner found that it was not at least as likely as not (50 percent probability or greater) caused by or a result of an event during his military service.  The examiner stated that the entrance audiogram indicates normal hearing, bilaterally, with a 15 decibel threshold at 6000 Hertz in the left ear only.  It was noted that the separation audiogram was considered invalid as it used whispered voice testing.  The examiner reported that the Veteran was a right-handed shooter, that he stated that he had been a hunter since childhood, and that he currently went trap shooting.  The examiner also noted that the Veteran did report that he currently used custom hearing protection.  The examiner indicated that the Veteran reported that he noticed a decrease in his hearing approximately twelve years ago and that he was sixty-seven years old.  The examiner further maintained that the Veteran's left ear hearing loss existed prior to his periods of service and that it was no aggravated beyond its normal progression in service.  The examiner again indicated that she was unable to determine a rationale.  

In an April 2014 addendum to the April 2014 VA audiological examination report, the examiner stated the Veteran reported that both his father and his grandfather had hearing loss and that neither of them worked around noise.  The examiner indicated that such might suggest that there might be some genetic factors to the Veteran's current hearing loss.  

The Board observes that the April 2014 VA audiological examination report related diagnoses of sensorineural hearing loss in both the right ear and left ear, but in the frequencies of 6000 Hertz or greater.  However, the actual reported results that were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385, and show hearing loss in the frequencies from 500 to 4000 Hertz.  Additionally, the VA examiner found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event during his military service.  The examiner specifically stated that the Veteran had normal hearing in both ears pursuant to an entrance audiogram.  However, the examiner also concluded that the Veteran's bilateral hearing loss existed prior to his periods of service and that it was not aggravated beyond its normal progression in service.  The Board notes that the examiner did not provide any rationale for her conclusion that the Veteran's bilateral hearing loss pre-existed his periods of service.  

Further, the Board observes that examiner stated that the Veteran reported that his bilateral hearing loss began twelve years earlier.  However, in statements and testimony on appeal, the Veteran has specifically reported that his bilateral hearing loss began during his periods of service.  The Board also notes that the examiner did not address the fact that while pre-1978 audiological evaluations, which were dated in August 1975 and February 1977, only noted increased audiological thresholds, bilaterally, post-1978 audiological evaluations dated in June 1986, march 1988, and March 1992, all documented hearing loss in the Veteran's left ear as defined by 38 C.F.R. § 3.385, as required pursuant to the Board's January 2014 remand.  

Finally, the Board observes that the examiner did not address the Veteran's reports of hearing problems during his periods of service and since that time as requested by the Board in the January 2014 remand.  The Veteran is competent to report that he had hearing problems during and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In light of the deficiencies with the April 2014 VA audiological examination report, the Board finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim for service connection for bilateral hearing loss.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for hearing problems since April 2014.  After receiving this information and any necessary releases, obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed bilateral hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently has a hearing loss disability.  If hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss was incurred during the Veteran's periods of service, or is the result of exposure to loud noise during his periods of service.  

The examiner must specifically take note of the fact that while pre-1978 audiological evaluations, dated in August 1975 and February 1977, only note increased audiological thresholds, bilaterally, post-1978 audiological evaluations, dated in June 1986, March 1988, and March 1992, all document the fact that the Veteran had hearing loss in at least the left ear as defined by 38 C.F.R. § 3.385 (2015).  

Additionally, the examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss was first manifested during his periods of service, and has continued since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




